Citation Nr: 1011343	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-36 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from March 1961 to 
September 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St Petersburg, Florida, which denied the claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  

A review of the record reveals that the Veteran was scheduled 
for a hearing before the Board at the St. Petersburg, Florida 
RO in October 2009, but failed to appear for that hearing.  
The Veteran subsequently filed a request to reschedule the 
hearing, which was received by the RO on November 3, 2009.  
He reports that due to unforeseen circumstances, he was 
unable to attend the hearing, and notes that his spouse has 
been diagnosed with a terminal illness and has been placed in 
Hospice care.  See VA Form 21-4138.  

Pursuant to 38 C.F.R. § 20.704(d) (2009), if an appellant 
fails to appear for a scheduled hearing and can show good 
cause for such failure, the hearing will be rescheduled for 
the next available hearing date at the same facility.  Under 
the facts and circumstances of this case, the Board finds 
that the Veteran has shown good cause for his failure to 
appear for the hearing scheduled in October 2009.  As such, 
his request to reschedule is granted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the 
St. Petersburg, Florida RO before a 
Veterans Law Judge, in accordance with 
applicable law.  A copy of the notice 
scheduling the hearing should be placed 
in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


